Case: 20-11133      Document: 00515879616         Page: 1    Date Filed: 05/28/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       May 28, 2021
                                  No. 20-11133
                                                                      Lyle W. Cayce
                               Conference Calendar                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Alicia Lynn Roddy,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-135-1


   Before Dennis, Costa, and Engelhardt, Circuit Judges.
   Per Curiam*
          The attorney appointed to represent Alicia Lynn Roddy has moved
   for leave to withdraw and has filed a brief in accordance with Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
   Cir. 2011). Roddy has not filed a response. We have reviewed counsel’s brief


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11133     Document: 00515879616          Page: 2   Date Filed: 05/28/2021




                                   No. 20-11133


   and the relevant portions of the record reflected therein. This appeal arises
   after our court previously remanded the case for resentencing. United States
   v. Roddy, 812 F. App’x 285 (5th Cir. 2020). We concur with counsel’s
   assessment that the appeal presents no nonfrivolous issue for appellate
   review.    Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2